     Case 1:20-cv-02840 Document 1 Filed 09/18/20 USDC Colorado Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. ______________________

MARCUS MORRIS,

        Plaintiff,

v.

MPC HOLDINGS, INC. D/B/A PLATTE
RIVER INSPECTION SERVICES,

        Defendant.



                                    ORIGINAL COMPLAINT



                                              SUMMARY

        1.      Plaintiff Marcus Morris (Morris) brings this lawsuit to recover unpaid overtime wages

and other damages from MPC Holdings, Inc. d/b/a Platte River Inspection Services (Platte) under

the Fair Labor Standards Act (FLSA).

        2.      Morris worked for Platte as a horizontal directional drilling inspector.

        3.      Morris and the Day Rate Inspectors (as defined below) regularly worked for Platte in

excess of forty (40) hours each week.

        4.      But Platte did not pay them overtime.

        5.      Instead of paying overtime as required by the FLSA, Platte improperly paid Morris

and the Day Rate Inspectors a daily rate with no overtime compensation.

        6.      This collective action seeks to recover the unpaid overtime wages and other damages

owed to these workers.
  Case 1:20-cv-02840 Document 1 Filed 09/18/20 USDC Colorado Page 2 of 11




                                      JURISDICTION AND VENUE

        7.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b).

        8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

portion of the events giving rise to this action occurred in this District.

        9.      Platte is headquartered in Longmont, CO.

        10.     Morris performed work for Platte in this District.

                                             THE PARTIES

        11.     Morris worked for Platte from approximately April 2018 until May 2019 as a

Horizontal Directional Drilling Inspector.

        12.     Throughout his employment, Platte paid Morris a flat daily rate for each day worked

regardless of the total hours worked in a workweek (“day rate pay plan”).

        13.     Morris’s consent to be a party plaintiff is attached as Exhibit A.

        14.     Morris brings this action on behalf of himself and all other similarly situated workers

who were paid by Platte’s day-rate system. Platte paid each of these workers a flat amount for each

day worked and failed to pay them overtime for all hours that they worked in excess of 40 hours in a

workweek in violation of the FLSA.

        15.     The class of similarly situated employees or putative class members sought to be

certified is defined as follows:

                All current and former inspectors who worked for or on behalf of
                Platte River Inspection Services and who were paid according to
                its day rate pay plan in the past three (3) years (the “Day Rate
                Inspectors”).




                                                    2
  Case 1:20-cv-02840 Document 1 Filed 09/18/20 USDC Colorado Page 3 of 11




        16.     The identities of the Day Rate Inspectors can be readily ascertained from Platte’s

records.

        17.     Platte Midstream Partners LP is a Colorado corporation and may be served with

process by serving its registered agent: Jacquie Silva, 3997 S Valley Drive, Suite 101, Longmont, CO

80504, United States.

                                    COVERAGE UNDER THE FLSA

        18.     At all times hereinafter mentioned, Platte was and is an employer within the meaning

of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        19.     At all times hereinafter mentioned, Platte was and is an enterprise within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        20.     At all relevant times, Platte has been part of an enterprise engaged in commerce or in

the production of goods for commerce within the meaning of section 3(s)(1) of the FLSA, 29 U.S.C.

§ 203(s)(1).

        21.     At all relevant times, Platte has, and has had, employees engaged in commerce or in

the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials (including tools, flashlights, smart phones/devices, badges, uniforms, computers,

personal protection equipment, etc.) that have been moved in or produced for commerce.

        22.     In each of the past 3 years, Platte’s annual gross volume of sales has well exceeded

$1,000,000 for at least the past 3 years.

        23.     At all relevant times, Morris and the Day Rate Inspectors were engaged in commerce

or in the production of goods for commerce.

        24.     Platte uniformly applied its policy of paying its Inspectors, including Morris, a day rate

with no overtime compensation.

                                                    3
  Case 1:20-cv-02840 Document 1 Filed 09/18/20 USDC Colorado Page 4 of 11




        25.     Platte applied this policy regardless of any alleged individualized factors such as job

position, job duties/responsibilities, or geographic location.

        26.     By paying its Inspectors a day rate with no overtime compensation, Platte violated (and

continues to violate) the FLSA’s requirement that it pay employees at 1 and ½ times their regular rates

for hours worked in excess of 40 in a workweek.

        27.     As a result of this policy, Platte and the Day Rate Inspectors do not receive overtime

as required by the FLSA.

        28.     Platte’s uniform compensation scheme of paying its Inspectors a day rate with no

overtime compensation for weeks in which these workers work over 40 hours is, in of itself, a violation

of the FLSA. 29 U.S.C. § 207(a) & (e).

                                              THE FACTS

        29.     Platte provides inspection services to the oil and gas industry. Platte’s services include

the inspection of pipeline and facility construction, maintenance and operations.

        30.     To complete its business objectives, it hires personnel (like Morris) to perform

inspection work. The job titles of these personnel include Construction managers, Project managers,

Chief inspectors, Facility inspectors, AWS-CWI and CPWI welding inspectors, NACE

coating/corrosion inspectors, Utility inspectors, Environmental inspectors, Drafting and design,

Safety Personnel, and Horizontal directional drilling inspectors.

        31.     Many of these individuals worked for Platte on a day rate basis (without overtime pay).

        32.     These workers make up the proposed collective of Day Rate Inspectors.

        33.     While exact job titles and job duties may differ, these employees are subjected to the

same or similar illegal pay practices for similar work.

        34.     Throughout his employment with Platte, Platte paid him on a day rate basis.

                                                    4
  Case 1:20-cv-02840 Document 1 Filed 09/18/20 USDC Colorado Page 5 of 11




        35.     Morris and the Day Rate Inspectors work for Platte under its day rate pay scheme.

        36.     Morris and the Day Rate Inspectors do not receive a salary.

        37.     If Morris and the Day Rate Inspectors did not work, they did not get paid.

        38.     Morris and the Day Rate Inspectors receive a day rate.

        39.     Morris and the Day Rate Inspectors do not receive overtime pay.

        40.     This is despite the fact Morris and the Day Rate Inspectors often worker 10 or more

hours a day, for 6 days a week, for weeks at a time.

        41.     For example, Morris received a day rate for each day he worked for Platte.

        42.     Although he typically worked 6 days a week, for 10 or more hours a day, he did not

receive any overtime pay.

        43.     Morris and the Day Rate Inspectors received the day rate regardless of the number of

hours they worked in a week, even when they worked more than 40 hours.

        44.     Morris and the Day Rate Inspectors are not employed on a salary basis.

        45.     Morris and the Day Rate Inspectors do not, and never have, received guaranteed

weekly compensation from Platte irrespective of the day worked (i.e., the only compensation they

receive is the day rate they are assigned for all hours worked in a single day or week).

        46.     Morris and the Day Rate Inspectors work in accordance with the schedule set by Platte

and/or its clients.

        47.     Morris’s work schedule is typical of the Day Rate Inspectors.

        48.     Platte controls Morris and the Day Rate Inspectors’ pay.

        49.     Likewise, Platte and/or its clients control Morris and the Day Rate Inspectors’ work.

        50.     Platte requires Morris and the Day Rate Inspectors to follow Platte and/or its clients’

policies and procedures.

                                                    5
  Case 1:20-cv-02840 Document 1 Filed 09/18/20 USDC Colorado Page 6 of 11




        51.     Morris and the Day Rate Inspectors’ work must adhere to the quality standards put in

place by Platte and/or its clients.

        52.     Morris and the Day Rate Inspectors are not required to possess any unique or

specialized skillset (other than that maintained by all other workers in their respective positions) to

perform their job duties.

        53.     As an Inspector, Morris was responsible for ensuring Platte’s and/or its clients’

projects were completed according to established guidelines, specifications, and restrictions.

        54.     All Platte’s Day Rate Inspectors perform similar duties, inspecting projects, ensuring

work is done according to established guidelines, specifications, and restrictions.

        55.     Morris and the Day Rate Inspectors provide inspection reports to Platte (and/or its

clients’) personnel.

        56.     At all relevant times, Platte and/or its clients maintained control over Morris and the

Day Rate Inspectors via hiring, firing, discipline, timekeeping, payroll, and other employment practices.

        57.     Morris and the Day Rate Inspectors do not have the power to hire or fire any

employees.

        58.     Morris’s working relationship with Platte is similar Platte’s relationship with its other

Day Rate Inspectors.

        59.     Platte knew Morris and the Day Rate Inspectors worked more than 40 hours in a week.

        60.     Platte knew, or showed reckless disregard for, whether the Day Rate Inspectors were

entitled to overtime under the FLSA.

        61.     Nonetheless, Platte failed to pay Morris and the Day Rate Inspectors overtime.

        62.     Platte willfully violated the FLSA.



                                                      6
  Case 1:20-cv-02840 Document 1 Filed 09/18/20 USDC Colorado Page 7 of 11




                                           CAUSES OF ACTION
                                           FLSA VIOLATIONS

        63.     By failing to pay Morris and those similarly situated to him overtime at one-and-one-

half times their regular rates, Platte violated the FLSA’s overtime provisions.

        64.     Platte owes Morris and those similarly situated to him the difference between the rate

actually paid and the proper overtime rate.

        65.     Because Platte knew, or showed reckless disregard for whether, its pay practices

violated the FLSA, Platte owes these wages for at least the past three years.

        66.     Platte is liable to Morris and those similarly situated to him for an amount equal to all

unpaid overtime wages as liquidated damages.

        67.     Morris and those similarly situated to him are entitled to recover all reasonable

attorneys’ fees and costs incurred in this action.

                                  COLLECTIVE ACTION ALLEGATIONS

        68.     Morris incorporates all previous paragraphs and alleges that the illegal pay practices

Platte imposed on Morris were likewise imposed on the Putative Class Members.

        69.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

        70.     Numerous other individuals who worked with Morris indicated they were paid in the

same manner, performed similar work, and were not properly compensated for all hours worked as

required by state and federal wage laws.

        71.     Based on his experiences and tenure with Platte, Morris is aware that Platte’s illegal

practices were imposed on the Day Rate Inspectors.




                                                     7
   Case 1:20-cv-02840 Document 1 Filed 09/18/20 USDC Colorado Page 8 of 11




        72.     The Day Rate Inspectors were all not afforded the overtime compensation when they

worked in excess of forty (40) hours per week.

        73.     Platte’s failure to pay wages and overtime compensation at the rates required by state

and/or federal law result from generally applicable, systematic policies, and practices which are not

dependent on the personal circumstances of the Day Rate Inspectors.

        74.     Morris’s experiences are therefore typical of the experiences of the Day Rate

Inspectors.

        75.     The specific job titles or precise job locations of the Day Rate Inspectors do not

prevent class or collective treatment.

        76.     Morris has no interests contrary to, or in conflict with, the Day Rate Inspectors. Like

each Day Rate Inspector, Morris has an interest in obtaining the unpaid overtime wages owed to him

under federal law.

        77.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        78.     Absent this action, many Day Rate Inspectors likely will not obtain redress of their

injuries and Platte will reap the unjust benefits of violating the FLSA and applicable state labor laws.

        79.     Furthermore, even if some of the Day Rate Inspectors could afford individual

litigation against Platte, it would be unduly burdensome to the judicial system.

        80.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

        81.     The questions of law and fact common to the Day Rate Inspectors predominate over

any questions affecting solely the individual members. Among the common questions of law and fact

are:

                                                    8
  Case 1:20-cv-02840 Document 1 Filed 09/18/20 USDC Colorado Page 9 of 11




                a.      Whether the Day Rate Inspectors’ rights were violated as a result of Platte’s

                        day rate pay plan;

                b.      Whether Platte’s day rate pay plan was made in good faith;

                c.      Whether Platte’s decision to not pay time and a half for overtime to the Day

                        Rate Inspectors was made in good faith;

                d.      Whether Platte’s violation of the FLSA was willful; and

                e.      Whether Platte’s illegal pay practices were applied uniformly across the nation

                        to all Day Rate Inspectors.

        82.     Morris’s claims are typical of the claims of the Day Rate Inspectors. Morris and the

Day Rate Inspectors sustained damages arising out of Platte’s illegal and uniform employment policy.

        83.     Morris knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective or class action.

        84.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective treatment.

                                             JURY DEMAND

        85.     Morris demands a trial by jury

                                                 PRAYER

        86.     WHEREFORE, Morris prays for judgment against Platte as follows:

                a.      An Order designating this lawsuit as a collective action and permitting the

                        issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

                        individuals with instructions to permit them to assert timely FLSA claims in

                        this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

                                                     9
Case 1:20-cv-02840 Document 1 Filed 09/18/20 USDC Colorado Page 10 of 11




          b.   For an Order pursuant to Section 16(b) of the FLSA finding Platte liable for

               unpaid back wages due to Morris and the FLSA Class Members for liquidated

               damages equal in amount to their unpaid compensation;

          c.   For an Order awarding Morris and the Day Rate Inspectors their reasonable

               attorneys’ fees and expenses as provided by the FLSA;

          d.   For an Order awarding attorneys’ fees, costs and pre- and post-judgment

               interest; and

          e.   For an Order granting such other and further relief as may be necessary and

               appropriate.

                                     Respectfully submitted,

                                     By: /s/ Michael A. Josephson______
                                         Michael A. Josephson
                                         Texas Bar No. 24014780
                                         Andrew W. Dunlap
                                         Texas Bar No. 24078444
                                         Carl A. Fitz
                                         Texas Bar No. 24105863
                                         JOSEPHSON DUNLAP LAW FIRM
                                         11 Greenway Plaza, Suite 3050
                                         Houston, Texas 77046
                                         713-352-1100 – Telephone
                                         713-352-3300 – Facsimile
                                         mjosephson@mybackwages.com
                                         adunlap@mybackwages.com
                                         cfitz@mybackwages.com

                                         AND




                                        10
Case 1:20-cv-02840 Document 1 Filed 09/18/20 USDC Colorado Page 11 of 11




                                    Richard J. (Rex) Burch
                                    Texas Bar No. 24001807
                                    BRUCKNER BURCH PLLC
                                    8 Greenway Plaza, Suite 1500
                                    Houston, Texas 77046
                                    713-877-8788 – Telephone
                                    713-877-8065 – Facsimile
                                    rburch@brucknerburch.com

                                 ATTORNEYS IN CHARGE FOR PLAINTIFF




                                   11
